Citation Nr: 1643690	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  13-11 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial compensable evaluation for left knee strain. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The Veteran had active service from April 1986 to April 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to an initial compensable evaluation for left knee strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current finding of hearing loss as defined by regulation, and never had such a finding during active service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.307, 3.309, 3.385 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations obligate VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The Veteran was provided with complete VCAA notification in a July 2010 letter prior to the initial adjudication of his claim.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran has been afforded a VA examination of claimed bilateral hearing loss.  His service treatment records have been obtained.  He has not identified any pertinent VA or private medical records, and he has declined his right to a hearing.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  The United States Court of Veterans Appeals (Court) has indicated that the threshold for normal hearing is between 0 and 
20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

If other organic diseases of the nervous system such as sensorineural hearing loss become manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997), overruled on other grounds by Walker v. Shinseki. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The service treatment records indicate that the Veteran's entrance to active duty was delayed due to an ear infection of the left ear.  However, his January 1986 entrance examination shows that the auditory thresholds were normal for both ears.  3/17/2016 VBMS Military Personnel Record, p. 24.  

During service, hearing conservation data includes a January 1989 audiogram on which it is noted that the Veteran is routinely exposed to hazardous noise.  However, all auditory thresholds were normal.  3/17/2016 VBMS STR - Medical #3, p. 104.  Audiograms conducted in June 1986, June 1988, March 1990, July 1992, June 1993, and February 2000 were also normal.  3/17/2016 VBMS STR - Medical #3, pp. 68, 100, 101, 103, 104, 112, 113.  A November 1994 audiogram shows an auditory threshold of 30 decibels at 6000 Hertz for the left ear, with all remaining auditory thresholds being at a normal level.  3/17/2016 VBMS STR - Medical #3, pp. 64.  An undated audiogram conducted sometime after June 1998 also shows an auditory threshold of 30 decibels at 6000 Hertz for the left ear.  This was noted to be an elevated threshold in the left ear but there was no diagnosis of hearing loss.  3/17/2016 VBMS STR - Medical #3, pp. 66.  

The Veteran underwent additional audiograms in March 2002 and July 2004.  3/17/2016 VBMS STR - Medical #2, pp. 17, 57.  The July 2004 examination noted that the Veteran was routinely noise exposed.  However, all auditory thresholds were within normal limits of 20 decibels or lower at all frequencies.  

A June 1989 reference audiogram noted in the remarks section noted "Hearing loss profile is H1" and the July 2004 reference audiogram also noted that the Veteran was routinely exposed to noise with "H1."

A November 2005 audiogram continues to state that the Veteran was routinely noise exposed, but the auditory thresholds remained normal at all frequencies.  3/17/2016 VBMS STR - Medical #1, p. 62.  On a Report of Medical History completed by the Veteran in December 2005, he appears to have initially answered "yes" to a history of hearing loss but to have then changed the answer to "no".  He did answer "yes" to a history of ear, nose, and throat trouble.  The summary states that this was a reference to ringing in the ears.  Hearing loss was not included in this summary.  3/17/2016 VBMS STR - Medical #1, p. 45.  The Board observes that entitlement to service connection for tinnitus has already been established. 

In January 2006, the Veteran underwent a medical examination in preparation for retirement from active duty.  The ears were normal.  The audiogram showed that auditory thresholds were within normal limits at all frequencies.  Hearing loss was not noted in the commentary at the conclusion of this report.  3/17/2016 VBMS STR - Medical #1, p. 47.  

The only pertinent evidence after discharge from service is the results of an April 2011 VA audio examination conducted in conjunction with the Veteran's current claim.  The Veteran reported constant ringing in his ears.  He was further noted to have had noise exposure during service.  On examination, the Veteran had auditory thresholds of 10, 10, 10, 5, and 10 decibels at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz for the right ear.  The left ear had auditory thresholds of 
10, 15, 15, 15, and 15 decibels at these same frequencies.  Speech recognition was 100 percent for each ear.  The claims file was reviewed, and the results of the Veteran's many hearing tests in service were discussed.  The examiner opined that the Veteran currently had normal hearing, although he did have hearing changes in the left ear due to service.  

The Board finds that the service connection for bilateral hearing loss is not warranted.  The Veteran's service treatment records confirm that he was routinely exposed to hazardous noise for which he was closely monitored.  However, there was no evidence, treatment or diagnosis regarding hearing loss as defined by 38 C.F.R. § 3.385 during service.  Although an auditory threshold of 30 decibels at 6000 Hertz for the left ear was noted on at least two occasions, the Board notes that auditory thresholds at this frequency are not for consideration per 38 C.F.R. § 3.385.  The Board is bound by this regulatory definition of hearing loss for VA compensation purposes.  

More importantly, there is no current diagnosis of hearing loss as defined by 38 C.F.R. § 3.385.  Although the April 2011 VA examiner notes that the Veteran had hearing changes in the left ear during service, these changes were apparently not severe enough to result in a hearing disability as outlined in 38 C.F.R. § 3.385.  The same examiner also notes that the Veteran currently has normal hearing.  The auditory thresholds from the April 2011 examination were entirely normal, and speech recognition was 100 percent.  

 As the Veteran does not have a current diagnosis of hearing loss for either ear under the provisions of 38 C.F.R. § 3.385, and as he has never had an examination that shows hearing loss as defined by that regulation, service connection may not be established.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  


REMAND

The Veteran contends that he is entitled to an initial compensable evaluation for his service connected left knee strain.  In a July 2013 statement, the Veteran's representative contended that the December 2010 VA examination did not include all the findings necessary to evaluate this disability under the appropriate rating criteria.  

In Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016), the Court recently interpreted 38 C.F.R. § 4.59 (2015) as requiring examinations to include joint testing in both active and passive motion, in weight-bearing and non weight-bearing, and, when possible, of the opposite joint.  The December 2010 examination did not include all of this information.  Among other deficiencies, the examination does not record the passive range of motion, and does indicate whether or not range of motion was recorded during weight-bearing.  These factors are not found elsewhere in the evidence.  Therefore, the Veteran must be scheduled for a new VA examination of his left knee. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA medical examination of the left knee for the purpose of determining the current nature and severity of this disability.  Any necessary tests or studies should be conducted and all findings should be reported in detail.  This should include range of motion testing in active and passive motion, of the opposite joint, and while weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examination report must state whether or not testing was conducted during a flare-up.  If not conducted during a flare-up, and if flare-up conditions cannot safely be reproduced, the examiner must estimate the additional functional limitation, in terms of lost degrees of motion, during flares.  If this cannot be determined, the examiner must explain why this is so.  The examiner must provide a comprehensive rationale with reference to relevant medical findings for all opinions expressed.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


